Citation Nr: 0200050	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  98-08 571A	)	DATE
	)
	)

                 
THE ISSUE

Whether there was clear and unmistakable error in the March 
11, 1998, Board decision, in which a claim of entitlement to 
service connection for the cause of the veteran's death was 
denied.



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran who died in May 1996, had active service from 
December 1940 to October 1945 and from September 1950 to 
February 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 motion from the appellant for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of a March 1998 Board decision that denied 
service connection for the cause of the veteran's death.  In 
a June 2000 decision, the Board, relying in part on 38 C.F.R. 
§ 20.1404(b), held that the appellant's allegation of CUE in 
the March 1998 Board decision failed to satisfy the threshold 
pleading requirement for revision of that Board decision on a 
CUE basis.  The United States Court of Appeals for Veterans 
Claims (Court), in an Order issued in February 2001 that was 
based on a Joint Motion for Remand and to Stay Proceedings, 
vacated the Board's June 2000 decision and remanded the case 
to the Board; it was noted in the Joint Motion that, 
subsequent to the promulgation of the Board's decision, the 
provisions of 38 C.F.R. § 20.1404(b) had been invalidated by 
the Federal Circuit in Disabled American Veterans v. Gober, 
Nos. 99-7061, -7071, -7084, -7085 (Fed. Cir. Dec. 8, 2000).  
The decision set forth below replaces the Board's June 2000 
decision.


FINDINGS OF FACT

1.  In a March 11, 1998, decision the Board denied 
entitlement to service connection for the cause of the 
veteran's death, finding that the appellant's claim was not 
well grounded.


2.  The appellant has alleged that service connection should 
have been granted as the evidence supported the claim, and 
specifically that the evidence showed that the veteran's 
service-connected back disability caused or contributed to 
his death.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§§ 20.1403, § 20.1404(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 11, 1998, the Board issued a decision in which the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was denied.  In May 1998, 
the appellant filed a motion for reconsideration of the 
March 1998 Board decision, which was subsequently denied in 
August 1998.  However, the appellant was also informed at 
that time that her correspondence would also be considered 
as a request for revision of the March 1998 Board decision 
on the grounds of CUE.  In March 1999, the Board notified 
the appellant that it would not consider her motion for 
reconsideration as a motion for CUE unless she affirmatively 
replied within 60 days.  A response was received from her in 
April 1999, confirming her intent to have her earlier 
correspondence considered as a CUE motion.  In December 
1999, she submitted an additional written statement setting 
forth her contentions.  Thereafter, the Board forwarded a 
copy of the appellant's CUE motion to her representative and 
provided an opportunity to file a 

response.  After review of the claims folder, the 
representative submitted a written brief, dated May 2000, in 
support of the appellant's motion for revision of the 
Board's decision of March 11, 1998.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400 through 20.1411 (2000).  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice.  The Board notes that 
it has original jurisdiction to determine whether CUE exists 
in a prior final Board decision.

38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.


(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.


(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains CUE.  That decision 
found that the appellant had failed to present any competent 
medical evidence tending to show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The Board accordingly held that the claim for 
service connection for the cause of the veteran's death was 
not well grounded, and therefore was denied.

In her May 1998 motion, and in the statement dated in 
December 1999, the moving party essentially argued that the 
Board erred, in that the evidence of record did establish 
that the veteran's service-connected disability caused a fall 
in which he broke his hip, that the broken hip led to 
pneumonia, and that the pneumonia caused his death.  Such an 
allegation does not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist: 

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error 

must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the appellant has raised a generic 
allegation of error concerning the March 1998 Board decision, 
but not necessarily the discrete issue of CUE.  She has 
alleged that the March 1998 decision was the product of error 
essentially because the decision failed to find that the 
evidence, as she claimed, demonstrated a relationship between 
the veteran's service-connected disability and his death.  
This argument constitutes disagreement only as to how the 
evidence was interpreted and evaluated, and as such cannot 
provide a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); see also Luallen, supra.


In addition, inasmuch as a review premised on an allegation 
of CUE is based on the record at the time the decision was 
rendered, evidence submitted subsequent to that decision may 
not be considered in CUE review.  38 C.F.R. § 20.1403(b).  In 
the instant case, the appellant has submitted a statement, 
dated in February 2001, from a private physician.  The Board 
cannot consider this evidence in conjunction with the 
appellant's CUE motion; this evidence, and any other evidence 
not currently associated with the veteran's claims file that 
she wishes to be considered by VA, should be sent to the RO 
concomitant with a request that her claim for service 
connection for the cause of the veteran's death be reopened 
under 38 U.S.C.A. § 5108 (West 1991).

With regard to the potential of further development of the 
appellant's claim, as would possibly be required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), and implementing 
regulations, 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)), the Board notes that the Court has held that the 
VCAA is not applicable to claims of CUE, since CUE claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  As such, appellants alleging 
CUE are not "claimants," and a "claimant," as defined by 38 
U.S.C. § 5100, cannot encompass a person seeking a revision 
of a final decision based upon CUE pursuant to 38 U.S.C. 
§§ 5109A and 7111.  As a consequence, VA's duties to notify 
and assist contained in the VCAA are not applicable to CUE 
motions.  Livesay v. Principi, No. 00-51 (U.S. Vet. App. Aug. 
30, 2001).

Thus, after careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
March 11, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is 
dismissed without prejudice for the appellant to refile.


ORDER

The motion is dismissed without prejudice to refiling.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

